Citation Nr: 0600969	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 (West 2002) for Crohn's disease.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A review of the veteran's May 2005 VA videoconference hearing 
transcript reveals that there is significant relevant medical 
evidence that the Board has not obtained to date.  

First, the veteran underwent two anal fistulotomies in 
October 2002 and March 2003, and the claims file includes the 
reports of those procedures.  

However, during the hearing, the veteran reported a third 
procedure performed at the Maine Medical Center in Portland, 
Maine in July 2003.  The claims file does not include a 
corresponding surgical report.  

Second, the veteran reported current treatment for his 
Crohn's disease from "Dr. William Sobert" in Caribou, 
Maine.  The Board notes that the claims file contains records 
from William Silber, M.D., of Caribou that were received in 
July 2003 and questions whether the notation of "William 
Sobert" was a transcription error.  In any event, current 
treatment records should be obtained from this doctor.  

Finally, the veteran reported that he was receiving Social 
Security benefits.  Corresponding disability records from the 
Social Security Administration (SSA) thus need to be 
obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide a signed release form for the 
Maine Medical Center in Portland (for the 
July 2003 surgery), as well as a signed 
release form for recent private treatment 
from Dr. William Sobert (and/or Dr. 
William Silber).  

2.  The RO should then take appropriate 
steps to contact all treatment providers 
identified by the veteran and request 
corresponding medical records.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
added to the claims file.  

3.  The RO should also contact SSA and 
request all records upon which the 
veteran's reported grant of SSA benefits 
was predicated.  All records received by 
the RO must be added to the claims file.  
If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file.  

4.  Upon completion of all requested 
development, the RO should readjudicate 
the veteran's claim.  If the 
determination remains unfavorable, he 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable period of time in which to 
reply thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 


